As filed with the Securities and Exchange Commission on March 3, 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA BAICAOTANG MEDICINE LIMITED (Exact name of registrant as specified in its charter) Delaware 5912 20-8067060 (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) No. 102, Chengzhan Road Liuzhou City, Guangxi Province, P.R.C. 545007 Tel.: (86) 772-363-8318 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Corporation
